different from those raised in his previous petitions. 3 See             NRS
                   34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                   barred absent a demonstration of good cause and actual prejudice.         See
                   NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                   State specifically pleaded laches, appellant was required to overcome the
                   rebuttable presumption of prejudice. NRS 34.800(2).
                                  First, relying in part on Martinez v. Ryan, 566 U.S.   , 132 S.
                   Ct. 1309 (2012), appellant claimed that ineffective assistance of post-
                   conviction counsel and the failure to appoint post-conviction appellate
                   counsel excused his procedural defects. Ineffective assistance of post-
                   conviction counsel or lack of post-conviction appellate counsel would not be
                   good cause in the instant case because the appointment of counsel in the
                   prior post-conviction proceedings was not statutorily or constitutionally
                   required.   Crump v. Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997);
                   McKague v. Warden,         112 Nev. 159, 164, 912 P.2d 255, 258 (1996).
                   Further, this court has recently held that Martinez does not apply to
                   Nevada's statutory post-conviction procedures, see Brown v. McDaniel, 130
                   Nev. , 331 P.3d 867 (2014), and thus, Martinez does not provide good
                   cause for this late and successive petition. In addition, Martinez does not
                   apply to "appeals from initial-review collateral proceedings," and
                   therefore, does not apply to appellant's claims of ineffective assistance of
                   post-conviction appellate counsel. Martinez, 566 U.S. at , 132 S. Ct. at
                   1320; see also See Coleman v. Thompson, 501 U.S. 722, 755-757 (1991)
                   (holding that a petitioner did not have a "constitutional right to counsel on


                         3 Vang v. State, Docket No. 47495 (Order of Affirmance, December
                   21, 2006); Vang v. State, Docket No. 28905 (Order Dismissing Appeal, July
                   21, 1998).

SUPREME COURT
         OF
      NEVADA
                                                           2
(0) I 947A    eo
                appeal from the state habeas trial court judgment" and that a claim of
                ineffective assistance of counsel during state habeas appellate proceedings
                does not constitute cause to excuse procedural defects).
                             Second, appellant claimed that he had good cause because he
                recently discovered that his trial counsel did not communicate a plea offer
                from the State and improperly advised him regarding an additional plea
                offer. Appellant also claimed that Lafler v. Cooper, 566 U.S.        , 132 S.
                Ct. 1376 (2012), and Missouri v. Frye, 566 U.S.      , 132 S. Ct. 1399 (2012),
                provided good cause to raise this claim. Appellant's claim was without
                merit. The plea offers were discussed on the record during the 1986 trial,
                in appellant's presence, and counsel stated that appellant had rejected
                both of the State's offers. Therefore, claims stemming from the State's
                plea offers were reasonably available to be raised in a timely petition and
                appellant did not demonstrate that there was an impediment external to
                the defense that prevented him from timely raising this claim.            See
                Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003).
                             Moreover, appellant failed to demonstrate that Cooper and
                Frye provided good cause because his case was final when those cases were
                decided, and he failed to demonstrate that those cases would apply
                retroactively to him. See Clem v. State, 119 Nev. 615, 627-28, 81 P.3d 521,
                530-31 (2003). Even if Cooper and Frye announced new rules of
                constitutional law, appellant failed to demonstrate that he met either
                exception to the general principle that such rules do not apply
                retroactively to cases which were already final when the new rules were
                announced.    See Colwell v. State, 118 Nev. 807, 820, 59 P.3d 463, 472
                (2002) (explaining that new constitutional rules only apply retroactively
                "(1) if the rule establishes that it is unconstitutional to proscribe certain
                conduct as criminal or to impose a type of punishment on certain
SUPREME COURT   defendants because of their status or offense; or (2) if it establishes a
        OF
     NEVADA
                                                      3
(0) 19474
                  procedure without which the likelihood of an accurate conviction is
                  seriously diminished").
                              In addition, appellant failed to demonstrate actual prejudice
                  related to his claim involving plea offers. He did not demonstrate a
                  reasonable probability that there was a plea offer from the State that
                  appellant would have accepted absent ineffective assistance of counsel,
                  that the State would not have withdrawn it in light of intervening
                  circumstances, and that the district court would have accepted it.       See
                  Lafler, 566 U.S. at , 132 S. Ct. at 1385; Frye 566 U.S. , 132 S. Ct. at
                  1409. Therefore, the district court did not err in denying this claim.
                              Appellant also failed to overcome the presumption of prejudice
                  to the State because he failed to demonstrate a fundamental miscarriage
                  of justice. See NRS 34.800(1)(b). Therefore, the district court did not err
                  in denying the petition as procedurally barred and barred by laches.
                  Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                      Pa'rraguirre


                  SAITTA, J., concurring:
                              Although I would extend the equitable rule recognized in
                  Martinez to this case because appellant was convicted of murder and is
                  facing a severe sentence, see Brown v. McDaniel, 130 Nev. , P.3d
                      (Adv. Op. No. 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                  the judgment on appeal in this case because the State pleaded laches
SUPREME COURT
      OF
    NEVADA
                                                        4
(D) 1947A CS5p>
                under NRS 34.800(2) and appellant failed to rebut the presumption of
                prejudice to the State.


                                                                            J.
                                                Saitta



                cc: Hon. Jerome T. Tao, District Judge
                     Kou Lo Vang
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A